Citation Nr: 0630475	
Decision Date: 09/28/06    Archive Date: 10/04/06	

DOCKET NO.  05-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation on account of 
being housebound or in the need of the aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, W.G., and K.C.  

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

The veteran had had active duty from August 1942 to September 
1944. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

During an August 2006 Travel Board hearing, the veteran 
through his representative stated that he wished to pursue a 
claim for increased ratings for right and left lower 
extremity disorders and a back disorder.  These matters are 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran is not shown to be bedridden or confined to his 
immediate premises due to his service-connected disabilities, 
but his service-connected disability has rendered the veteran 
unable to avoid the hazards or dangers incident to his daily 
environment.

CONCLUSION OF LAW

The requirements for special monthly compensation on account 
of being in need of the aid and attendance of another person, 
but not on account of being housebound, have been met.  
38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in January 2003 and May 2004.  While this 
notice does not provide any information concerning the 
effective date that will be assigned based on the granting of 
the benefit sought by this decision, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the veteran will have an opportunity to 
express disagreement with the effective date assigned by the 
RO.  Therefore, the veteran is not prejudiced by the failure 
to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran essentially contends that his service-connected 
disabilities, particularly his back and leg disabilities 
render him housebound and/or in the need of the aid and 
attendance of another person.  Therefore, he believes he is 
entitled to special monthly compensation benefits.  

Under 38 U.S.C.A. § 1114(l) additional compensation is 
payable for the anatomic loss or loss of use of both feet, 
one hand and one foot, blindness in both eyes with visual 
acuity of 5/200, or less or being permanently bedridden or so 
helpless as to be in the need of regular aid and attendance.  
See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The 
criteria for determining whether a veteran is so helpless as 
to be in need of regular aid and attendance are found in 
38 C.F.R. § 3.352(a).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).
The veteran's service-connected disabilities consist of 
traumatic arthritis of the lumbosacral spine, evaluated as 
40 percent disabling; radiculopathy of the right lower 
extremity, evaluated as 10 percent disabling; radiculopathy 
of the left lower extremity, evaluated as 10 percent 
disabling; rheumatic heart disease, evaluated as 
noncompensably disabling and a scar of the left elbow, status 
post excision of the bursa of the olecranon, evaluated as 
noncompensably disabling, for a combined schedular evaluation 
of 50 percent.  

At the outset, the veteran is not contending, nor does the 
record demonstrate that he has the anatomic loss or loss of 
use of both feet, one hand and one foot, or that he is blind 
in both eyes with visual acuity of 5/200 or less.  In 
addition, while the veteran contends that he is housebound or 
confined to his immediate premise due to his disabilities, 
the Board's review discloses that the evidence does not show 
that the veteran is, in fact, housebound or confined to his 
immediate premises due to his disabilities or that he is 
permanently bedridden.  For example, the veteran has 
consistently been able to report for VA examinations 
scheduled for him and appeared at a BVA hearing conducted at 
the RO in August 2006.  

While the veteran requires assistance when he leaves his home 
VA examinations for housebound status or aid and attendance 
performed in October 2002 and November 2003 clearly show that 
the veteran is able to leave his home with the assistance of 
canes, walker and/or a motorized wheelchair.  As such, the 
evidence does not show that the veteran is confined to him 
immediate premise or housebound, or permanently bedridden, as 
a result of his service-connected disabilities.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, this point has been attained.  The evidence 
creates a reasonable doubt as to whether the veteran is in 
the need of the aid and attendance of another person.  While 
the evidence does not demonstrate that the veteran has 
functional impairment of his upper extremities such that he 
would be unable to accomplish ordinary daily living 
activities without assistance, the symptomatology associated 
with the his service-connected lumbar spine disability and 
his lower extremity radiculopathy renders him unable to 
protect himself from the hazards or dangers incident to his 
daily environment.  While the October 2002 VA examination 
does not appear to provide much in the way of support for the 
veteran's contentions, both the March 2003 and November 2003 
VA examinations indicate that the veteran has significant 
difficulty ambulating and that he has a history of falls 
apparently as a result of symptoms associated with his back 
and leg disabilities.  In particular, the November 2003 VA 
examination noted that the veteran's gait was ataxic and 
unstable and that he had experienced frequent falls.  

The December 2004 VA examination described the veteran as 
thin, frail, and in obvious pain and discomfort with sitting 
and with motions, including standing and getting up from his 
wheelchair.  The examination report noted that the veteran 
had difficulty with standing from the sitting position and 
that it took approximately a minute and a half or two minutes 
for him to stand from the wheelchair from a sitting position.  
Significant limitation of motion of the lumbar spine was 
described, and while strength in the lower extremities was 
described as four plus throughout, the examiner also 
indicated that the lower extremities easily gave way with 
strength testing.  Following the examination the examiner 
remarked that it was clearly obvious that the veteran had 
limitation in range of motion and function including 
activities of daily living which could include bathing, 
clothing, cooking, traveling, driving and that it was obvious 
that the pain significantly limited the veteran's motor 
function and his motion.  While the examiner acknowledged 
that the veteran was not in "the greatest of health" he also 
indicated that the veteran had significant loss of activities 
of daily living.  


While the Board may not agree that the veteran is unable to 
accomplish ordinary daily living activities without 
assistance since the veteran's service-connected disabilities 
do not limit function of his upper extremities, the clinical 
findings and observations made at the time of the December 
2004 VA examination coupled with testimony presented at the 
veteran's August 2006 BVA hearing indicate that the veteran 
is unable to protect himself from the hazards of his daily 
environment.  For example, the veteran's neighbor described 
an incident when the veteran had fallen and was unable to get 
up without assistance and that it was necessary to call 911 
to assist the veteran.  Transcript at 4.  The veteran's son 
testified that he was aware his father had fallen twice in 
approximately the year and a half since he returned home and 
that the last time he fell he was at work and it took his 
father an hour and a half to crawl across the floor and get 
to a telephone, a distance of approximately 6 feet.  

Consequently, the evidence of record creates a reasonable 
doubt as to whether the veteran's service-connected 
disabilities render him unable to avoid the hazards of his 
daily environment.  Resolving any reasonable doubt in the 
veteran's favor, the Board concludes that the veteran is 
entitled to additional compensation based on his need for the 
regular aid and attendance of another person.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, special monthly compensation on account of being in 
the need of the aid and attendance of another person, is 
granted.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


